DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 JANUARY 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Radloff et al., US 2008/0141317 in view of Green et al., US 2013/0198328 and further in view of Sansom et al., US 2013/0031594 and Meoded et al., US 2011/0282745.

Regarding claim 1, Radloff discloses a method for alternate content switching, comprising: 
determining, by a processor of a user computing device (user equipment, and with at least a processor; Fig. 1, elements 102 and 110, and page 3, paragraph 37), that a current program on a user selected channel is on a dislike list (system can utilize viewing preferences, i.e. list, in order to determine that a selected program should be presented in a certain way, i.e. dislike program being presented in other ways; page 2, paragraph 13, and wherein based on user request for content on a channel; page 7, paragraph 67); 
determining, by the processor of the user computing device, that programmer alternate content is available based at least in part on an indication in a program guide in response to determining that the current program on the user selected channel is on the dislike list (upon determining preference of user for program to be presented in a particular way, i.e. dislike other ways, system can determine if alternative content is available; page 5, paragraph 48, and page 7, paragraph 69), wherein the programmer alternate content is different from the current program (alternative versions can be those that have been edited, i.e. by adding content and/or removing objectionable scenes or dialog, thereby being different; page 1, paragraphs 4 and 7, and page 5, paragraph 49, and page 6, paragraph 61); 

the current program is on the dislike list (system can utilize viewing preferences, i.e. list, in order to determine that a selected program should be presented in a certain way, i.e. dislike program being presented in other ways; page 2, paragraph 13, and wherein based on user request for content on a channel; page 7, paragraph 67);
receiving, in the processor of the user computing device, the programmer alternate content on the user selected channel (receiving information on source of alternative content and updating table; page 7, paragraph 71); and 
retrieving, by the processor of the user computing device, the programmer alternate content for output on the user selected channel for the programmer alternate content on the user selected channel (requested content is received and presented to user; page 7, paragraph 71).
While Radloff does disclose a request for the current program on the user selected channel (page 7, paragraph 67), as well as a dislike list (system can utilize viewing preferences, i.e. list, in order to determine that a selected program should be presented in a certain way, i.e. dislike program being presented in other ways; page 2, paragraph 13), Radloff does not explicitly disclose a list comprises a listing of program titles;
wherein programmer alternate content has a different title than a title of the current program;

receiving a manifest file for content; and 
outputting according to the manifest file.
In a related art, Green does disclose a manifest request including a dislike indication, wherein the dislike indication indicates content is disliked (manifest request, and wherein the request can also contain other information such as preference information, i.e. preference for one type of information over another is considered a dislike indication for the other type; page 18, paragraph 185, and for instance, preference for short advertisements over longer ones; page 8, paragraph 83); 
receiving a manifest file for content (consumer receives manifest; page 19, paragraph 203); and 
outputting according to the manifest file (playback of content according to the received manifest; page 22, paragraph 240).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Radloff and Green, by allowing adapted manifest files to be sent to a user device to playback of replacement/alternative content, in order to provide an improved system and method for the automated provision of content to content consumers in a networked environment in a modified form from content broadcast or Webcast by content providers (Green; page 1, paragraph 2).
Radloff in view of Green does not explicitly disclose a list comprises a listing of program titles;

an indication that the title of the current program is on the list.
In a related art, Sansom does disclose wherein programmer alternate content has a different title than a title of the current program (alternative content items; page 1, paragraph 13, and page 8, paragraph 126, and wherein the alternative content items have different identifiers/titles; page 9, paragraph 138, and page 11, paragraphs 189-191, and Fig. 9, elements 212 "England v. Brazil" and "Pele").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Radloff, Green, and Sansom by allowing determination of alternate content with different titles, which suite a user’s interests, in order to provide an improved system and method for determining a change in content type of a content item being delivered to a content item receiver apparatus, and initiating display of one or more content item identifiers corresponding to one or more other content items (Sansom; page 1, paragraph 13).
Radloff in view of Green and Sansom does not explicitly disclose a list comprises a listing of program titles; and
an indication that the title of the current program is on the list.
In a related art, Meoded does disclose a list comprises a listing of program titles (user profile, i.e. list, contains information about what a user likes and does not favor, i.e. dislikes, and wherein the information can include metadata such as titles; page 4, paragraphs 63-65); and

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Radloff, Green, Sansom, and Meoded by allowing information related to current content, as well as specific indications, to be included with requests for content, in order to provide an improved  system and method for displaying alternative content to users in an intelligent manner by analyzing a video item and utilizing a data collecting unit (Meoded; page 1, paragraphs 4-5).

Regarding claim 2, Radloff in view of Green, Sansom, and Meoded discloses the dislike list is stored in a memory of the user computing device and reflects a prior indication by a user that the current program is unappealing to the user (Radloff; preferences stored in at least user equipment; page 2, paragraph 13, and Green; preferences of a user to indicate that they prefer shorter content over longer content, i.e. longer content is unappealing to them; page 8, paragraph 83, and with previously indicated preferences; page 17, paragraph 174, and wherein can be stored in consumer device; page 8, paragraph 83, and Meoded; user profile, i.e. list, contains information about what a user likes and does not favor, i.e. dislikes; page 4, paragraphs 63-65).

Regarding claim 3, Radloff in view of Green, Sansom, and Meoded discloses receiving, in a processor of a network server (Radloff; with network servers; page 2, paragraph 26, and page 3, paragraph 31, and page 4, paragraphs 39 and 41, and including at least a processor; page 3, paragraph 37, and Green; with servers; page 6, paragraph 70, including at least a processor; page 7, paragraph 74), the manifest request for the current program on the user selected channel and the dislike indication (Radloff; a request for the current program on a selected channel; page 7, paragraph 67, and Green; manifest request, and wherein the request can also contain other information such as preference information, i.e. preference for one type of information over another is considered a dislike indication for the other type; page 18, paragraph 185, and for instance, preference for short advertisements over longer ones; page 8, paragraph 83, and Meoded; request, wherein the request includes information about the currently selected video as well as information on an indication of loss of interest; page 9, paragraphs 108-109); 
retrieving, by the processor of the network server, binding data for the user computing device, the current program, and the programmer alternate content (Green; system utilizes received request, i.e. user info and program info, along with information on replaceable and non-replaceable content segments; page 18, paragraphs 185-186, and page 19, paragraphs 200-202); 
modifying, by the processor of the network server, a manifest file for the current program according to the binding data to generate the manifest file for the programmer alternate content on the user selected channel (Green; generating modified manifest 
sending, from the processor of the network server, the manifest file for the programmer alternate content on the user selected channel (Green; manifest sent to requesting consumer; page 19, paragraph 203).

Regarding claim 4, Radloff in view of Green, Sansom, and Meoded discloses the binding data is based at least in part on a selection of the programmer alternate content by a user from a plurality of available programs selected by a programmer providing the current program (Radloff; can be based on user selection of alternatives that are provided by programmer of the current program; page 5, paragraphs 52-53, and page 6, paragraph 55, and Green; system utilizes received request, i.e. user info and program info, along with information on replaceable and non-replaceable content segments; page 18, paragraphs 185-186, and page 19, paragraphs 200-202).

Regarding claim 5, Radloff in view of Green, Sansom, and Meoded discloses retrieving the binding data comprises accessing a database correlating user indications of disliked programs and user indications of selected available programs to replace the disliked programs, wherein the selected available programs are defined by a programmer providing the current program (Radloff; can utilize profile which indicates preferences for certain types of programming, i.e. dislike others, and also utilizes profile in order to know what alternatives to select; page 2, paragraph 13, and page 6, paragraph 61, and wherein with stored profile at user equipment or another location; 

Regarding claim 6, Radloff in view of Green, Sansom, and Meoded discloses the dislike list is stored in a memory of the user computing device and reflects a prior indication by a user that the current program is unappealing to the user (Radloff; preferences stored in at least user equipment; page 2, paragraph 13, and Green; preferences of a user to indicate that they prefer shorter content over longer content, i.e. longer content is unappealing to them; page 8, paragraph 83, and with previously indicated preferences; page 17, paragraph 174, and wherein can be stored in consumer device; page 8, paragraph 83, and Meoded; user profile, i.e. list contains information about what a user likes and does not favor, i.e. dislikes; page 4, paragraphs 63-65).

Regarding claim 7, Radloff in view of Green, Sansom, and Meoded discloses generating, by a processor of a programmer server, a programmer alternate content mapping table indicating programmer determined alternate content for one or more programs in a programming schedule of the programmer (Radloff; mapping table for alternatives can be created and received from a remote server; page 4, paragraph 41).

Regarding claim 8, Radloff in view of Green, Sansom, and Meoded discloses the program guide is generated based at least in part on the programmer alternate content 

Claim 9, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 3.
Claim 10, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Claim 11, which discloses a computing device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a memory and a processor connected to the memory (Radloff; with processor and connected memory; Fig. 1, elements 110 and 112, and page 3, paragraph 37), wherein the processor is configured with processor-executable instructions (Radloff; with executable instructions; page 3, paragraph 37).

Claim 12, which discloses a computing device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  
Claim 13, which discloses a server, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 3.
Claim 14, which discloses a server, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  
15, which discloses a server, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.

Claim 16, which discloses a non-transitory processor readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:  
a non-transitory processor readable medium (Radloff; memory with instructions; page 3, paragraph 37, and pages 3-4, paragraph 38).

Claim 17, which discloses a non-transitory processor readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.

Claim 18, which discloses a non-transitory processor readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 3.  The following additional limitations are also disclosed:  
a non-transitory processor readable medium (Radloff; memory with instructions; page 3, paragraph 37, and pages 3-4, paragraph 38).

Claim 19, which discloses a non-transitory processor readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  
20, which discloses a non-transitory processor readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 21, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1, 3, and 11.  
Claim 22, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2. 
Claims 23 and 24, which disclose a system, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 4 and 5.
Claims 25 and 26, which disclose a system, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 7 and 8.

Regarding claim 27, Radloff in view of Green, Sansom, and Meoded discloses the manifest request for the current program identifies the title of the current program (Green; manifest request, and wherein the request can also contain any amount of other information; page 18, paragraph 185, and Meoded; request, wherein the request includes information about the currently selected video; page 9, paragraphs 108-109, and again the video information can include the title; page 4, paragraph 64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.